DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed 1/7/21.
3.    Claims 11, 13 – 17, 19 - 26 are pending.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 11 and 13 – 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galyean III (US 6290565) and in view of Hongo (US 5766077)
6.	Regarding claim 11, Galyean discloses a computer-implemented method for use in providing a video game (abstract; FIG. 7A - C), comprising:
receiving information from a plurality of toy parts coupled together to form a toy assembly (abstract; FIG. 7A - C);
determining a configuration of the toy assembly based on the information from the plurality of toy parts (abstract; FIG. 7A - C);
displaying a virtual character corresponding to the toy assembly for use in the video game based on the determined configuration (abstract; FIG. 7A – C; Col 5, 48 - Col 6, 7); and 
wherein the information includes a unique identification and attribute information for each toy part (Col 9, lines 14 – 15 and Col 6, lines 17 - 21).
Galyean III fails to explicitly disclose the following limitations:
the toy parts storing at least some of the information;
and the at least some of the information stored by the toy parts includes the unique identification and attribute information.
Hongo teaches:
the toy parts storing at least some of the information (abstract; The principal robot part has non-volatile memory in which self-related data is stored and each of the robot parts has an identification part for identifying itself);
and the at least some of the information stored by the toy parts includes the unique identification (i.e. two bits of data for identification) and attribute information (i.e. self-related data/characteristic features) (abstract; Col 6, 38 – 42 and Col 10, 59 – 63; each robot part has two bits of data for identification; The body part 31 has a non-volatile memory in which are stored self-related data such as characteristic features).

7.	Regarding claim 13, Galyean discloses the configuration of the toy assembly is determined based on the unique identification for the plurality of toy parts of the toy assembly (Col 6, 8 – 15).
8.	Regarding claim 14, Galyean discloses the information includes connection information for each toy part (Col 6, 8 – 15).
9.	Regarding claim 15, Galyean discloses the computer-implemented method of claim 11, further including: detecting a change in configuration of the toy assembly;
receiving information toy parts added to the toy assembly: determining a new configuration based on the information of the toy parts added; displaying a new virtual character corresponding to the toy assembly including the toy parts added for use in the video game based on the new configuration (abstract; Col 6, 8 – 15).
10.	Regarding claim 16, Galyean discloses the toy assembly comprises an action figure (FIG. 1). 
11.	Regarding claim 17, Galyean discloses at least one of the plurality of toy parts comprises a character accessory (FIG. 1). 
12.	Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galyean III (US 6290565) and in view of Hongo (US 5766077)
and further in view of Kawai (US 4869701)
13.	Regarding claim 22, the combination of Galyean and Hongo teach the invention substantially as disclosed, but fail to explicitly disclose the following limitations:

determining whether the configuration of the toy assembly is acceptable requesting configuration is not acceptable, requesting reconfiguration of the toy assembly 
Kawai teaches determining whether the configuration of the toy assembly is acceptable requesting configuration is not acceptable, requesting reconfiguration of the toy assembly (Col 1, lines 43 - 48).
Therefore, one ordinary skilled in the art at the time of the invention would have modified the combination of Galyean and Hongo in view of Kawai to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.

Allowable Subject Matter
14.	Claims 19 – 21 and 23 - 26 allowed per board decision of 6/8/20.

Response to Arguments
15.	Claims 11, 13 – 17 and 22, the applicant argues that the Reiche reference does not qualified as prior art in a 103 rejection and 103 rejections with the Reiche reference should be withdrawn (Remarks, pages 7 - 9).
	The examiner agrees and the 103 rejections with the Reiche reference has been withdrawn. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715